 1   ARASTO FARSAD (SBN: 273118)
 2
     NANCY WENG (SBN: 251215)
     FARSAD LAW OFFICE, P.C.
 3   1625 The Alameda, Suite 525
     San Jose, CA 95126
 4
     Tel: 408-641-9966
 5   Fax: 408-866-7334
     Emails: farsadlaw1@gmail.com;
 6   nancy@farsadlaw.com
 7
     Attorneys for Debtor / debtor-in-possession
 8

 9                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                      SAN JOSE DIVISION
11

                                                          )   Case No.: 20-50469 SLJ
12   In re:                                               )   Chapter 11
13
                                                          )
                                                          )   NOTICE OF HEARING ON OBJECTION
14   MORDECHAI KOKA,                                      )   TO CLAIM NUMBER 7; CERTIFICATE
                                                          )   OF SERVICE
15
                                                          )
     Debtor / debtor-in-possession.                       )   Date: October 21, 2020
16
                                                          )   Time: 2:00 p.m.
                                                          )   Place: **Hearing to be conducted by
17
                                                          )   Telephone or Video Conference (see page 2
                                                          )   below for instructions on how to arrange your
18
                                                          )   appearance)
                                                          )
19                                                            Before: Hon. Stephen L. Johnson
                                                          )
20

21            TO THE HONORABLE JUDGE STEPHEN L. JOHNSON, THE UNITED
22   STATES TRUSTEE’S OFFICE FOR THE NORTHERN DISTRICT OF CALIFORNIA,

23   ALL CREDITORS / PARTIES IN INTEREST, AND THEIR RESPECTIVE
     COUNSEL(S) OF RECORD:
24

25            PLEASE TAKE NOTICE THAT there will be a hearing on Debtor’s concurrently filed
26   Objection to Claim Number 7 (hereinafter, the “Objection” or “Motion”) on October 21, 2020 at
27   2:00 p.m. before the Honorable Judge Stephen L. Johnson.
28

                                      1 - Notice of Hearing; Certificate of Service


     Case: 20-50469      Doc# 72        Filed: 07/31/20         Entered: 07/31/20 14:08:34     Page 1 of 5
            The hearing on this Application will not be conducted in the presiding Judge’s
 1
     Courtroom but, instead, will be conducted by telephone or video. All interested parties
 2
     should consult the Bankruptcy Court’s website at www.canb.uscourts.gov for information
 3
     about court operations during the COVID-19 pandemic. The Bankruptcy Court’s website
 4
     provides information regarding how to arrange a telephonic or video appearance. If you
 5
     have any questions regarding how to appear at a court hearing, you may contact the
 6   Bankruptcy Court by calling 1-888-821- 7606 or by using the Live Chat feature on the
 7   Bankruptcy Court’s website.
 8          Unless a party in interest desires to contest this Application, no appearance is
 9   required. If you do wish to contest this Application, you must file written opposition with

10
     this Court at least fourteen (14) days prior to the hearing date and you must appear at the
     Court on the day of the hearing pursuant to LBR 9014; otherwise, the Court may enter an
11
     order granting the Application without further consideration.
12

13   Respectfully submitted,
14

15   Dated: July 31, 2020, at San Jose, California.
16

17   FARSAD LAW OFFICE, P.C.
     By: /s/ Nancy Weng
18   Nancy Weng, Esq.
     Attorneys for Debtor-in-possession
19

20

21

22

23

24

25

26

27

28

                                   2 - Notice of Hearing; Certificate of Service


     Case: 20-50469      Doc# 72      Filed: 07/31/20        Entered: 07/31/20 14:08:34   Page 2 of 5
                                       CERTIFICATE OF SERVICE
 1

 2          I am at least 18 years of age and not a party to the within action; my business address is

 3   FARSAD LAW OFFICE, P.C., 1625 The Alameda, Suite 525, San Jose, CA 95126. On July 31,
     2020, I served the interested parties with the documents described as follows:
 4

 5        1. NOTICE OF HEARING ON OBJECTION TO CLAIM NUMBER 7;
     CERTIFICATE OF SERVICE; AND
 6        2. OBJECTION TO CLAIM NUMBER 7; DECLARATION OF DEBTOR IN
     SUPPORT.
 7

 8   BY USPS FIRST CLASS MAIL: By placing TRUE COPIES thereof enclosed in a sealed
 9   envelope addressed to all addresses on the attached Court Creditor Matrix. The envelope was
10   deposited in the United States Post Office in San Jose, California.
11

12
     BY NOTICE OF ELECTRONIC FILING: I caused to be served the above-described
     document(s) by means of electronic transmission of the Notice of Electronic Filing through the
13
     Court’s transmission facilities, to the following parties and/or counsel who are registered ECF
14
     users: All CM/ECF registered participants.
15

16
     I declare under penalty of perjury that the above statements are true and correct.

17
     Executed on July 31, 2020, in San Jose, California.

18
     FARSAD LAW OFFICE, P.C.

19
     /s/ Arasto Farsad
     Arasto Farsad, Esq.
20

21

22

23

24

25

26

27

28

                                     3 - Notice of Hearing; Certificate of Service


     Case: 20-50469        Doc# 72     Filed: 07/31/20         Entered: 07/31/20 14:08:34   Page 3 of 5
Label Matrix for local noticing                  Deutsche Bank National Trust Company, as Ind   HSBC Bank USA, National Association
0971-5                                           c/o McCarthy & Holthus, LLP                    c/o BDFTW, LLP
Case 20-50469                                    411 Ivy Street                                 4004 Belt Line Rd Ste. 100
California Northern Bankruptcy Court             San Diego, CA 92101-2108                       Addison, TX 75001-4320
San Jose
Fri Jul 3 17:34:06 PDT 2020
U.S. Bankruptcy Court                            Alexander & Scott Beuscher                     Arnaldo Catolos and Tate Arron Catolos
280 South First Street                           1702 Paru St.                                  1702 Paru St.
Room 3035                                        Alameda, CA 94501-1273                         Alameda, CA 94501-1273
San Jose, CA 95113-3099


CBA Collection Bureau                            Citi Visa (Costco)                             CitiMortgage, Inc.
25954 Eden Landing Rd.                           P.O. Box 6217                                  1000 Technology Dr.
Hayward, CA 94545-3837                           Sioux Falls, SD 57117-6217                     MS 504A
                                                                                                O Fallon, MO 63368-2240


Contractors State License Board                  Credit Collection                              Daniel Morgan
Sacramento Intake/Mediation                      P.O. Box 607                                   c/o Philip C. Zvonicek
Center                                           Norwood, MA 02062-0607                         1880 Century Park East, Suite 1200
P.O. Box 269116                                                                                 Los Angeles, CA 90067-1621
Sacramento, CA 95826-9116

Department of the Treasury                       Deutsche Bank National Trust Company           Employment Development Department
Internal Revenue Service                         c/o Select Portfolio Servicing, Inc.           P.O. Box 826880
P.O. Box 7346                                    P.O. Box 65250                                 Sacramento, CA 94280-0001
Philadelphia PA 19101-7346                       Salt Lake City, UT 84165-0250


FCI Lender Services, Inc.                        FRANCHISE TAX BOARD                            Francois X. Sorba, Esq.
P.O. Box 272370                                  BANKRUPTCY SECTION MS A340                     1611 Borel Place, #7
Anaheim, CA 92809-0112                           PO BOX 2952                                    San Mateo, CA 94402-3504
                                                 SACRAMENTO CA 95812-2952


HOUZZ                                            HSBC Bank USA, National Association            HSBC Bank USA, National Association
285 Hamiltgon Ave., 4th Floor                    c/o Barrett Daffin Frappier                    c/o Nationstar Mortgage LLC
Palo Alto, CA 94301-2540                         Treder & Weiss LLP                             Attention: Bankruptcy Department
                                                 4004 Belt Line Rd Ste. 100                     PO Box 619096
                                                 Addison, TX 75001-4320                         Dallas, TX 75261-9096

Internal Revenue Service                         Jeff and Amalia Hanna                          Julia Mackenzie; Lauren Mackenzie
P.O. Box 7346                                    161 Cherry Ave.                                Tammy Le; Elliott Allan
Philadelphia, PA 19101-7346                      Campbell, CA 95008-3415                        1702 Paru St.
                                                                                                Alameda, CA 94501-1273


Mai T. Hoang                                     Mai T. Hoang                                   Manolo & Erlina Penaranda
9814 Davona Dr.                                  9814 Davona Drive                              Arnaldo Catolos & Tate Arron
San Jose, CA 94583-2910                          San Ramon, CA 94583-2910                       Catolos
                                                                                                1702 Paru St.
                                                                                                Alameda, CA 94501-1273

Melissa Gardner                                  Meyer Law Group, LLP                           Mr. Cooper
442 Fulton Ct.                                   Attn: Brent D. Meyer, Esq.                     8950 Cypress Waters Blvd.
Santa Clara, CA 95051-6307                       268 Bush Street #3639                          Coppell, TX 75019-4620
                                                 San Francisco, California 94104-3503
               Case: 20-50469          Doc# 72     Filed: 07/31/20          Entered: 07/31/20 14:08:34      Page 4 of 5
Nicole and Alan Hulgan                               Office of the U.S. Trustee / SJ                      Office of the United States Trustee
549 Papac Way                                        U.S. Federal Bldg.                                   Attn: Terri H. Didion
San Jose, CA 95117-1567                              280 S 1st St. #268                                   2500 Tulare Street, Suite 1401
                                                     San Jose, CA 95113-3004                              Fresno, CA 93721-1326


SALES FORCE                                          Select Portfolio Servicng                            Shimon Bouganim
415 Missioni St., 3rd Floor                          Attn: Legal Dept.                                    c/o Michael D. Kolodzi, Esq.
San Francisco, CA 94105-2504                         P.O. Box 65250                                       433 North Camden Drive, #600
                                                     Salt Lake City, UT 84165-0250                        Beverly Hills, CA 90210-4416


Steve Frankel                                        Tenant #1                                            Tenant #2
315 Bryan Ct.                                        1702 Paru St.                                        1702 Paru St.
Palo Alto, CA 94301-1401                             Alameda, CA 94501-1273                               Alameda, CA 94501-1273



Tenant #3                                            Thanh-Tam Morgan and Daniel                          United Site Services
1702 Paru St.                                        Morgan                                               P.O. Box 53267
Alameda, CA 94501-1273                               1040 W. Edmundson Ave.                               Phoenix, AZ 85072-3267
                                                     Ceres, CA 95307


Arasto Farsad                                        Dale Gardner                                         Mordechai Koka
Farsad Law Office, P.C.                              442 Fulton Court                                     1409 Enderby Way
1625 The Alameda ,Suite 525                          Santa Clara, CA 95051-6307                           Sunnyvale, CA 94087-4014
San Jose, CA 95126-2224


Nancy Weng                                           Richard Dahnken
Farsad Law Office, P.C.                              Castlemont Realty
1625 The Alameda, Suite 525                          2760 Camino Diablo, Suite B
San Jose, CA 95126-2224                              Walnut Creek, CA 94597-3906




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Franchise Tax Board                               End of Label Matrix
Bankruptcy Section MS A340                           Mailable recipients      46
P.O. Box 2952                                        Bypassed recipients       1
Sacramento, CA 95812-2952                            Total                    47




               Case: 20-50469           Doc# 72        Filed: 07/31/20             Entered: 07/31/20 14:08:34         Page 5 of 5
